





CYTORI THERAPEUTICS, INC.


AMENDMENT NO. 1
TO
DEALER-MANAGER AGREEMENT


June 12, 2016


Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
As Dealer-Manager


Ladies and Gentlemen:


Reference is made to the Dealer-Manager Agreement dated May 26, 2016 (the
"Agreement") by and between Cytori Therapeutics, Inc., a Delaware corporation
(the "Company") and Maxim Group LLC, regarding the distribution to holders of
record of its common stock, par value $0.001 per share (the "Common Stock"),
subscription rights to subscribe for up to an aggregate of 5,000,000 units. All
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement.
The parties to the Agreement hereby wish to amend the Agreement and add the
following provisions as Section 9(n) under Section 9 "Covenants":
"(n) From the date hereof until ninety (90) days after the date of the Closing,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents without the written consent of Maxim. 
Notwithstanding the foregoing, this Section 9(n) shall not apply in respect of
any issuance of (A) Common Stock under the Company's At-The Market Offering
Program for the issuance and sale of the Company's Common Stock having an
aggregate offering price of up to $40,000,000 (the "ATM Program") pursuant to
that certain Sales Agreement, dated May 12, 2014, by and between the Company and
Cowen and Company, LLC; (B) equity awards, and Common Stock issuable upon
exercise or vesting of equity awards, to directors, officers, employees,
consultants or new hires of the Company; (C) shares of Common Stock issued upon
the conversion or exercise of Common Stock Equivalents; (D) the Rights Shares;
(E) the Rights Warrants; (F) the shares of Common Stock underlying the Rights
Warrants; (G) Common Stock or Common Stock Equivalents to any distributor,
supplier, manufacturer, licensor or licensee of the Company's products or
services; (H) Common Stock or Common Stock Equivalents in connection with any
acquisitions, partnerships or strategic transactions, which in the case of each
clause of this subsection (H) are approved by a majority of the disinterested
directors of the Company, provided that any such issuance shall only be to a
person which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; (I) unregistered Common Stock or
Common Stock Equivalents in connection with a strategic transaction; and (J)
Common Stock or Common Stock Equivalents in connection with any arrangement with
a non-convertible debt provider for the refinancing or restructuring of the
Company's Loan and Security Agreement with Oxford Finance LLC that shall not
exceed, in the aggregate, a value of $1,000,000 and shall be issued at or above
fair market value.
"Common Stock Equivalents" means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock."


Except as amended hereby, the Agreement shall remain in full force and effect in
accordance with its terms. This Amendment constitutes the entire agreement
between the parties with respect to the subject matter of this Amendment and
supersedes all prior agreements and understandings, whether oral or written,
with respect to such subject matter. Every provision of this Amendment is
intended to be severable. This Amendment shall be construed, interpreted and
governed according to the laws of the State of New York without regard to its
laws and rules governing the conflict of laws. This Amendment is made solely and
specifically among and for the benefit of the parties hereto and their
respective successors and permitted assigns.


[Signature Page Follows]
 











--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please so indicate in
the space provided below for that purpose, whereupon this letter shall
constitute a binding agreement among us.
 

     
Very truly yours,
 
CYTORI THERAPEUTICS, INC.
   
By:
 
 
/s/ Tiago Girao
   
Name: Tiago Girao
   
Title: CFO

 

     
Accepted by the Dealer-Manager
as of the date first written above:
 
MAXIM GROUP LLC
   
By:
 
 
/s/ Clifford A. Teller
   
Name: Clifford A. Teller
   
Title: Head of IB
 



[Signature Page to Amendment No. 1 to Dealer-Manager Agreement]
 



